Citation Nr: 0800529	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 
1993.  He also had a period of Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  In December 2005 correspondence, prior to the 
promulgation of a decision, the veteran requested a 
withdrawal of the issues on appeal with regard to depression 
and diabetes.

2.  Pseudofolliculitis barbae began during service.

3.  The veteran's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.

4.  The veteran has been performing substantial gainful 
employment at least from the time that he filed his 
application for pension benefits and through the pendency of 
his appeal, despite any medical problems or complaints.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a psychiatric disorder have been met.  38 U.S.C.A. §§ 
5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204(b) (2007).

2.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for diabetes mellitus have been met.  38 U.S.C.A. §§ 5103(a), 
5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b) (2007).

3.  Pseudofolliculitis was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002).

4.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension purposes is not 
warranted.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.342 and Part 4 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
February 2004, after the enactment of the VCAA.

A letter dated in November 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was informed that in order to warrant a grant of 
pension, the evidence needed to show the existence of a 
permanent and total disability that precluded him from 
substantially gainful employment.  The veteran was told to 
send the RO any evidence in his possession that pertained to 
his claim.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

The Board notes that additional evidence was received by the 
RO after the last adjudication of the veteran's claim in 
December 2005.  Inasmuch as these records are duplicative of 
previous evidence showing the veteran continued to remain 
employed at the VA hospital, the Board finds that this is not 
additional pertinent evidence, and the veteran's claim does 
not need to be remanded to the RO for issuance of a 
supplemental statement of the case.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).

In correspondence received in December 2005, the veteran 
indicated his intent to "withdraw the issues of service 
connection for diabetes and depression."

As the veteran has withdrawn these appeals, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these appeals, and they are dismissed 
without prejudice.


II.  Pseudofolliculitis Barbae

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  The veteran's service 
medical records show that he was treated for and diagnosed 
with pseudofolliculitis barbae in October 1989, March 1990, 
and July 1990, while on active duty.  A medical record from 
the veteran's reserve service shows he was treated again in 
April 1996.  VA treatment records dated in February and March 
2006 show treatment for pseudofolliculitis barbae.  Because 
the veteran's service medical records show treatment for 
pseudofolliculitis barbae and his current VA records show 
treatment for the same disability, the Board finds that 
service connection is warranted.  38 U.S.C.A. §§ 1110, 1131.


III.  Non-Service Connected Pension

On his application for benefits, received by the RO in 
February 2004, the veteran indicated that he was currently 
employed as a hospital laundry worker at the VA hospital.  He 
indicated that he completed four years of high school.  He 
earned $22,000 per year.  He had never been married and had 
no dependent children.

VA outpatient treatment records dated from September 2002 to 
January 2006 show the veteran continued to work at the VA 
hospital.  An October 2005 entry showed he worked full time 
and attended college at night.  A January 2006 record shows 
the veteran had received a promotion and a new job 
assignment.

An October 2004 VA outpatient record shows the veteran was 
married.

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2007); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability.  Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2007).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

The veteran has claimed that a nonservice-connected pension 
is justified.  The RO has denied the veteran's request noting 
that the veteran was employed full time.

During the course of his appeal, it has repeatedly been 
documented that the veteran has been working.  As of the 
January 2006 VA treatment record, it was noted that the 
veteran had received a promotion and a new job assignment.  
His February 2004 claim indicated that he earned $22,000 per 
year.  There was no indication that any of the reported work 
was in a protected environment.

The maximum annual rate in effect in 2004 for a veteran under 
the age of 65 with no dependents was $9,894.00 (US dollars).  
It appears the veteran has since married, but when he 
reported his income in February 2004, he also indicated he 
was not married and had no dependents.  Based on these 
figures, the veteran's yearly income exceeds that allowed for 
the award of VA disability pension.  Therefore, the veteran's 
claim for VA pension must be denied for excess yearly income.  
The Board finds that there is no interpretation of the facts 
of this case which will support a legal basis for favorable 
action with regard to the veteran's claim.

When the Board analyzes the information as it stands in the 
record, it can only be concluded that the veteran has the 
ability to perform substantial gainful employment.  At the 
time that he made his application for benefits through the 
pendency of his appeal, the evidence is consistent that the 
veteran has been working.  There is otherwise no indication, 
by way of testimony or at the time of medical treatment, of 
the veteran working under special circumstances, as in a 
protected environment.

Accordingly, based on the governing legal authority, the 
veteran cannot meet the basic income eligibility requirement 
to establish entitlement to pension benefits at any time 
throughout his claim.  In sum, the evidence in its entirety 
does not demonstrate that the veteran is unable to maintain 
gainful employment, given that he has been doing so at least 
since the filing of the claim for pension benefits through 
the duration of his appeal.  As such, the appeal must be 
denied.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, claimed as depression, is dismissed 
without prejudice.

The claim of entitlement to service connection for diabetes 
mellitus is dismissed without prejudice.

Service connection for pseudofolliculitis barbae is granted.

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes is denied.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


